COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Joe Brayboy, III

Appellate case number:     01-18-00570-CV

Trial court case number: 2004-66585

Trial court:               311th District Court of Harris County

        Relator Joe Brayboy III filed a petition for writ of habeas corpus, but he has failed to
provide the court with a hearing record of either the June 5 or June 18 hearings. The State argues
that the failure to provide a copy of the hearing records requires denial of the petition. As the party
seeking relief, relator has the burden to provide a sufficient record to establish his right to relief.
See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); cf. Ex Parte McKeand, 454 S.W.3d 52,
54 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

         The court will consider this petition without the benefit of the hearing records unless relator
files the hearing records from the June 5 and June 18 hearings within 20 days of the date of this
order. Cf. TEX. R. APP. P. 37.3(c), 38.9(b).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale_
                   X Acting individually  Acting for the Court


Date: _August 30, 2018